NO. 12-10-00398-CV

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

EDDIE THOMPSON, INDIVIDUALLY                         §        APPEAL FROM THE
AND d/b/a EDDOT CONSTRUCTION/
THOMPSON DIRT,
APPELLANT

V.                                                   §        COUNTY COURT AT LAW


FAITH TEMPLE CHURCH OF
GOD IN CHRIST,
APPELLEE                                             §        NACOGDOCHES COUNTY, TEXAS

                             MEMORANDUM OPINION
                                    PER CURIAM
       Appellee has filed a motion to dismiss this appeal asserting that this court lacks
jurisdiction because no final judgment or other appealable order has been signed by the trial
court. Appellant has responded that he “agrees with Appellee’s reasons that this court lacks
jurisdiction.” Accordingly, Appellee’s motion is granted, and the appeal is dismissed.
       Opinion delivered December 30, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                  (PUBLISH)